Cite as 2014 Ark. App. 544

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-13-460


MIDFIRST BANK, CAROLYN                             Opinion Delivered   October 8, 2014
BEDFORD, AND DENISE BEDFORD
                                                   APPEAL FROM THE CRITTENDEN
                              APPELLANTS           COUNTY CIRCUIT COURT
                                                   [NO. CV-2008-10]
V.
                                                   HONORABLE VICTOR L. HILL,
                                                   JUDGE
LORI LEDBETTER SUMPTER
                     APPELLEE                      APPEAL DISMISSED



                               DAVID M. GLOVER, Judge


        We must dismiss the appeal in this case for lack of a final, appealable order. There are

separate appeals by appellant MidFirst Bank and appellants Carolyn Bedford and her sister,

Denise Bedford, and a conditional cross-appeal by appellee Lori Sumpter. MidFirst argues for

reversal of a money judgment against it and in favor of Sumpter. Sumpter has filed a

conditional cross-appeal in the event that her judgment against MidFirst is reversed. The

Bedfords appeal from the part of the order dismissing their conversion claims against MidFirst

and Sumpter.

        In July 1986, Carolyn Bedford became the owner of property located in West

Memphis, Arkansas. Bedford assumed the indebtedness owed under a deed of trust and note

later assigned to MidFirst. The note went into default when the March 2007 payment was not

made.
                                Cite as 2014 Ark. App. 544

       In January 2008, MidFirst filed a judicial foreclosure action against Bedford and other

defendants with record-title interests in the property. Service on Bedford was by certified

mail, restricted delivery, return-receipt requested. The green card was signed by Bedford’s

sister, Denise Bedford.

       On July 25, 2008, the circuit court entered a decree of foreclosure by default, granting

MidFirst a judgment in rem against the property in the principal amount of $25,679.46,

together with interest, fees, and late charges, for a total judgment of $35,538.88.

       The property was offered for public sale on September 15, 2008, and Sumpter

purchased the property for $35,103.46. On October 6, 2008, the circuit court confirmed the

sale and approved the Commissioner’s Deed to Sumpter. The Commissioner’s Deed was

dated and recorded the same day.

       On October 2, 2008, Sumpter executed a promissory note to Fidelity Bank, secured

by a mortgage on the property, for the purpose of financing improvements on the property.

The principal amount of the note was $62,250. In November 2008, she leased the property.

       On October 15, 2008, Carolyn Bedford moved to set aside the foreclosure decree for

insufficient service of the complaint. She alleged that the service of process of the summons

and complaint by certified mail was improper because it was signed for by Denise Bedford.

       In August 2009, the circuit court found that service of the foreclosure complaint was

defective and set aside the default judgment, vacated the foreclosure sale, voided the

Commissioner’s Deed, and ordered that possession be returned to Carolyn Bedford within

sixty days. Sumpter unsuccessfully sought to have the order modified so that Bedford would


                                              2
                                  Cite as 2014 Ark. App. 544

not regain possession until she paid the value of the improvements, as provided by the

Betterment Act.1

         Sumpter sought to have title to the property quieted in her name, and requested

damages from Carolyn Bedford and MidFirst. Bedford answered the petition and denied the

material allegations. MidFirst responded to Sumpter’s pleadings by asserting that the doctrine

of caveat emptor applied to bar any relief to Sumpter. Sumpter later amended her petition to

seek damages under the Betterment Act in the approximate sum of $60,000, together with

the loss of revenues in the amount of $352,000. Bedford filed a cross-claim for

indemnification against MidFirst for any damages Sumpter might recover against her.

         By agreed order entered on December 28, 2009, Sumpter’s purchase price of

$35,103.46 was refunded to her. The order reserved the question of whether she should be

awarded interest on the sum.

         Sumpter moved for partial summary judgment against MidFirst on the issue of liability.

MidFirst responded to the motion. Following a hearing, the circuit court granted Sumpter’s

motion as to liability against MidFirst. The court noted that both Bedford and MidFirst were

inattentive to their business, which led to the improper foreclosure action, and that Sumpter

was not to blame.

         After Sumpter amended her petition yet again, Bedford asserted a cross-claim against

Sumpter and MidFirst for damage to, or conversion of, her personal property. Denise Bedford



         1
         The Betterment Act is codified at Arkansas Code Annotated § 18-60-213 (Repl.
2003).

                                               3
                                  Cite as 2014 Ark. App. 544

was granted leave to intervene and filed a third-party complaint asserting a conversion claim

against MidFirst and Sumpter.

       The case proceeded to a two-day bench trial. In its order entered on November 2,

2012, the circuit court found that Sumpter was entitled to recover on a negligence theory

from MidFirst the total amount that she had borrowed from Fidelity Bank, plus all associated

costs, which the court found to be $81,516.15, less the refunded purchase price of $35,103.46,

for a balance of $46,412.69, plus interest at the maximum lawful rate until paid. The court

gave no offset for the $8,000 in rent Sumpter received on the property. Fidelity Bank was

granted a lien on the $46,412.69, or such portion thereof as might be necessary, to pay off the

balance that Sumpter had borrowed. Finally, the circuit court found that neither Carolyn

Bedford nor her sister would recover on their conversion claims. The court found that their

claims were grossly exaggerated and not credible, that their damages were not proven, and

that any amounts claimed by Carolyn Bedford were more than offset by the improvements

Sumpter made to the property.

       The timely appeals by MidFirst and the Bedfords followed. Sumpter filed a notice of

conditional cross-appeal in the event that the award of damages against MidFirst is reversed.

       The finality problem arises because the order from which the appeal is taken does not

address all of the parties’ claims against all of the other parties. Specifically, the circuit court

did not address Sumpter’s Betterment Act claim against Carolyn Bedford and Bedford’s related

cross-claim for indemnity on that claim against MidFirst. Instead, the court proceeded on a

negligence theory. This was despite the fact that the court had indicated earlier in the


                                                 4
                                 Cite as 2014 Ark. App. 544

proceedings that Bedford may well owe Sumpter for the improvements.

       The question of whether an order is final and subject to appeal is a jurisdictional

question that we will raise on our own. J-McDaniel Constr. Co. v. Dale E. Peters Plumbing Ltd.,

2013 Ark. 177. Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil provides that

an appeal may be taken only from a final judgment or decree entered by the circuit court.

Under Arkansas Rule of Civil Procedure 54(b), an order that fails to adjudicate all the claims

as to all the parties, whether presented as claims, counterclaims, cross-claims, or third-party

claims, is not final for purposes of appeal. Dodge v. Lee, 350 Ark. 480, 88 S.W.3d 843 (2002).

Although Rule 54(b) provides a method by which the circuit court may direct entry of a final

order as to fewer than all the claims or parties, where there is no attempt to comply with Rule

54(b), the order is not final, and we must dismiss the appeal. Harrill & Sutter, PLLC v. Farrar,

2011 Ark. 181. Here, there is no Rule 54(b) certificate. Nor did the Bedfords’ notice of

appeal or Sumpter’s notice of conditional cross-appeal contain a statement regarding the

abandonment of any pending or unresolved claims. Ark. R. App. P.– Civ. 3(e)(vi). Therefore,

we must dismiss this appeal for lack of a final, appealable order.

       Appeal dismissed.

       HARRISON and WYNNE, JJ., agree.

       Sheila F. Campbell, P.A., by: Sheila F. Campbell, for appellants Carolyn and Denise

Bedford.

       Wilson & Asssociates, PLLC, by: H. Keith Morrison, for appellant MidFirst Bank.

       Fogleman, Rogers & Coe, by: J. Matthew Coe, for appellee.


                                               5